Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III, claim(s) 34-43, in the reply filed on 5/24/2022 is acknowledged.
2.	Claim(s) 1-2, 4, 7, 9-10, 12 and 34-43 will be examined. Claim(s) 6, 11 and 13 are withdrawn. Claim(s) 3, 5, 8 and 14-33 are cancelled.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOSAKA (WO 2016017712 A1).
     	Regarding claim 1, HOSAKA discloses an ion-trap enclosure (fig. 48) (abstract) comprising: 
a chip carrier (913, 902) having a first surface (of 902) and a second surface (of 913) that is distal to the first surface (of 902); 
an ion trap (“B”, 904, 910), wherein the ion trap is disposed on a substrate (901) that is disposed on the first surface (of 902); 
a source (“A”, of 915) that is operative for providing an atomic flux [0310] [0341] [0281] to (through 919, 907) the ion trap (“B”, 904, 910), the atomic flux comprising atoms [0310] [0341] [0281] of a first material;    
a first housing (of 901, 903), the first housing and the first surface (of 902) being joined at a first seal (902 to 901 is shown as sealed) such that the first housing (of 901, 903) and the first surface (of 902) collectively define a first chamber (of 904) that contains the ion trap (“B”, 904, 910); and    
a second housing (911, 912) , the second housing and the second surface (of 913) being joined at a second seal (911 to 913 is shown as sealed) such that the second housing (911, 912) and the second surface (of 913) collectively define a second chamber (in 914) that contains the source (“A”, 915) ; 
wherein the first chamber (of 904) and second chamber (in 914) are fluidically coupled (via 919 to 907) 
	(fig. 48; ion source region “A” 915, 919; ion trap region “B”, 906, 904, 910; ion detection region “C”, 927)
	[0310-0314]
[0310] [0341] [0281].

     	Regarding claim 39, HOSAKA discloses that a method for forming an ion-trap enclosure (fig. 48) (abstract), the method comprising: 
providing a substrate (901) such that it is disposed on a first major surface (of 902) of a chip carrier (913, 902) that includes a first port (between 919 to 907) that extends through the chip carrier, wherein the substrate (901) comprises an ion trap (“B”, 904, 910) and a second port (at 907, at 904 to 909) that extends through the substrate (901) , and wherein the substrate (901) and chip carrier (913, 902) are arranged such that the first (between 919 to 907) and second ports (at 907, at 904 to 909) are fluidically coupled;  
providing a source (“A”, 915) that is operative for providing (through 919, 907) an atomic flux [0310] [0341] [0281] comprising atoms of a first material;  
joining a first housing (of 901, 903) and the first major surface (of 902) at a first seal (902 to 901 is shown as sealed) to define a first chamber (of 904) that includes the ion trap (“B”, 904, 910) and excludes the source (“A”, 915) , wherein the first chamber (of 904) is fluidically coupled with a conduit (919 to 907) that includes the first (between 919 to 907) and second ports (at 907, at 904 to 909); and 
joining a second housing (911, 912) and a second major surface (of 913) of the chip carrier (913, 902) at a second seal (911 to 913 is shown as sealed) to define a second chamber (in 914) that includes the source (“A”, 915) and excludes the ion trap (“B”, 904, 910), 
wherein the second chamber (in 914) is fluidically coupled with the conduit (919 to 907) .  
	(fig. 48; ion source region “A” 915, 919; ion trap region “B”, 906, 904, 910; ion detection region “C”, 927)
	[0310-0314]
[0310] [0341] [0281].
  
Regarding claim 10, HOSAKA discloses that the chip carrier (913, 902) includes at least one port (between 919 to 907) that enables passage of the atomic flux [0310] [0341] [0281] from the second chamber (in 914) to the first chamber (of 904).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 2, 4, 7, and 41-43 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over HOSAKA (WO 2016017712 A1) in view of Schultz et al. (US 20060289747 A1).
Regarding claim 2, HOSAKA discloses that the first housing (of 901, 903) includes 
regarding claim 43, HOSAKA discloses that the first housing (of 901, 903) is configured to 
     	But HOSAKA fails to disclose a first window that enables optical coupling between the ion trap and a light signal, the light signal being operative for photo-ionizing neutral atoms.
    	Schultz, however, discloses an ion trap that has a first window that enables optical coupling between the ion trap  and a light signal, the light signal being operative for photo-ionizing neutral atoms in the trap [0023].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of HOSAKA, with a window that enables optical coupling between the ion trap  and a light signal, the light signal being operative for photo-ionizing neutral atoms, as taught by Schultz, to use as a substitution of one known ion trap configuration that uses a laser for ionizing neutrals in the ion trap for another generic ion trap to obtain predictable neutral ionization and increased trapping resolution and background particle removal results.

Regarding claim 4, HOSAKA discloses that the source (“A”, 915) includes 
regarding claim 7, HOSAKA discloses that  the second housing (911, 912) is configured to enable 
regarding claim 41, HOSAKA discloses that the source (“A”, 915) is provided such that it includes 
regarding claim 42, HOSAKA discloses that the second housing (911, 912)  such that it enables 
     	But HOSAKA fails to disclose an oven selected from the group consisting of (i) an ablation oven that generates the atomic flux via laser ablation of the first material and (ii) a thermal oven that provides the atomic flux via sublimation of the first material and wherein the light path does not pass through the ion trap.
Schultz, however, discloses laser ablation to form sample ions in an ion source [0077] [0088] and that the laser (fig. 11, 173) for the ion source does not pass through the downstream ion trap regions (fig. 11, 178, 183) [0077] [0088].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of HOSAKA, with laser ablation to form sample ions in an ion source and that the laser for the ion source does not pass through downstream the ion trap regions, as taught by Schultz, to use as a substitution of one known laser ablation ion source type for another generic ion source type to obtain predictable ionization results.

2.	Claim(s) 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over HOSAKA (WO 2016017712 A1) in view of YANG et al. (US 8829425 B1).
Regarding claim 12, HOSAKA discloses a 
     	But HOSAKA fails to disclose a getter pump that is fluidically coupled with the first chamber/ion trap.  
    	YANG, however, discloses an MS system that uses a getter pump (fig. 1, 11) fluidically coupled with a first chamber/ion trap (4) 
(col. 3; lines 20-35); 
 (col. 6; lines 5-10); 
	(abstract) 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of HOSAKA, with a getter pump, as taught by YANG, to use as a substitution of one known vacuum pump/getter pump element for another generic pump to obtain predictable pressurization results.


2.	Claim(s) 9, 34 and 40 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over HOSAKA (WO 2016017712 A1) in view of Brucker et al. (US 20120112056 A1).
          	Regarding claim 34, HOSAKA discloses that an ion-trap enclosure (fig. 48) (abstract) comprising: 
a chip carrier (913, 902) having a first major surface (of 902) and a second major surface (of 913) that is distal to the first major surface, the chip carrier including a first seal (902 to 901 is shown as sealed) , a second seal (911 to 913 is shown as sealed) , and a first port (between 919 to 907) that extends through the chip carrier (913, 902) ; 
a substrate (901) comprising an ion trap (“B”, 904, 910,) and a second port (at 907, at 904 to 909) that extends through the substrate (901) , wherein the substrate (901) is mounted on the first major surface (of 902) such that the ion trap (“B”, 904, 910) is distal (i.e. away from) (parts of ion trap 904, 910 are away from 902) to the first major surface (of 902);  
a source (“A”, 915) that is operative for providing an atomic flux [0310] [0341] [0281] to (through 919, 907) the ion trap (“B”, 904, 910), the atomic flux comprising atoms [0310] [0341] [0281] of a first material;  
a first chamber (of 904) that contains the ion trap (“B”, 904, 910) and excludes the source (“A”, 915) , the first chamber (of 904) comprising a first housing (of 901, 903) that is joined with the first major surface (of 902) at the first seal (902 to 901 is shown as sealed); 
a second chamber (in 914) that contains the source (“A”, 915) and excludes ion trap (“B”, 904, 910), the second chamber (in 914) comprising a second housing (911, 912) that is joined with the second major surface (of 913) at the second seal (911 to 913 is shown as sealed) ; and 
a conduit (919 to 907) that fluidically couples the first chamber (of 904) and second chamber (in 914) , wherein the conduit (919 to 907) includes the first (between 919 to 907) and second ports (at 907, at 904 to 909); 
wherein the ion-trap enclosure enables a pressure level within the first chamber (of 904) that is less than or equal 
 	(fig. 48; ion source region “A” 915, 919; ion trap region “B”, 906, 904, 910; ion detection region “C”, 927)
	[0310-0314]
[0310] [0341] [0281]
	[0158 note chamber pressure can be evacuated to 10-9 Torr].
     	But HOSAKA fails to disclose a pressure level within the first chamber (the ion trap) that is less than or equal to 10-9 Torr.  
    	Brucker, however, discloses a mass spectrometer that has a pressure level within the mass spectrometer/first chamber/ion trap that is less than or equal to 10-9 Torr [0038]
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of HOSAKA, with a pressure level within the first chamber (the ion trap) that is less than or equal to 10-9 Torr, as taught by Brucker, to use as a substitution of one known ion trap pressure level for another generic pressure to obtain predictable ion trapping and background contamination removal results.

Regarding claim 9, HOSAKA discloses  wherein the enclosure enables a pressure level within the first chamber (of 904) that 
regarding claim 40, HOSAKA discloses that the first and second chambers (in 914) are defined such that a pressure level within the first chamber (of 904) 
      	But HOSAKA fails to disclose a pressure level within the first chamber (the ion trap) that is less than or equal to 10-9 Torr.  
    	Brucker, however, discloses a mass spectrometer that has a pressure level within the mass spectrometer/first chamber/ion trap that is less than or equal to 10-9 Torr [0038]
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of HOSAKA, with a pressure level within the first chamber (the ion trap) that is less than or equal to 10-9 Torr, as taught by Brucker, to use as a substitution of one known ion trap pressure level for another generic pressure to obtain predictable ion trapping and background contamination removal results.

2.	Claim(s) 35-37 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over HOSAKA (WO 2016017712 A1) in view of Brucker et al. (US 20120112056 A1); hereinafter “the combined references”, as applied to claim 34 above, and further in light of Schultz et al. (US 20060289747 A1).
Regarding claim 35, HOSAKA discloses the source (“A”, 915) includes 
regarding claim 36, HOSAKA discloses that the second housing (911, 912) is configured 
     	But the combined references fail to disclose an oven selected from the group consisting of (i) an ablation oven that generates the atomic flux via laser ablation of the first material and (ii) a thermal oven that provides the atomic flux via sublimation of the first material and wherein the light path does not pass through the ion trap.
Schultz, however, discloses laser ablation to form sample ions in an ion source [0077] [0088] and that the laser (fig. 11, 173) for the ion source does not pass through the downstream ion trap regions (fig. 11, 178, 183) [0077] [0088].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with laser ablation to form sample ions in an ion source and that the laser for the ion source does not pass through downstream the ion trap regions, as taught by Schultz, to use as a substitution of one known laser ablation ion source type for another generic ion source type to obtain predictable ionization results.

regarding claim 37, HOSAKA discloses that the first housing (of 901, 903) is configured to enable 
     	But the combined references fail to disclose optical coupling between the ion trap and a light signal, the light signal being operative for photo-ionizing neutral atoms.
    	Schultz, however, discloses an ion trap that has a first window that enables optical coupling between the ion trap and a light signal, the light signal being operative for photo-ionizing neutral atoms in the trap [0023].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with a window that enables optical coupling between the ion trap  and a light signal, the light signal being operative for photo-ionizing neutral atoms, as taught by Schultz, to use as a substitution of one known ion trap configuration that uses a laser for ionizing neutrals in the ion trap for another generic ion trap to obtain predictable neutral ionization and increased trapping resolution and background particle removal results.

2.	Claim(s) 38 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over HOSAKA (WO 2016017712 A1) in view of Brucker et al. (US 20120112056 A1); hereinafter “the combined references”, as applied to claim 34 above, and further in light of Youngner (US 20160322188 A1).
Regarding claim(s) 38, HOSAKA discloses an 
     	But the combined references fail to disclose an interposer that is located between the substrate and the chip carrier .  
Youngner, however, discloses an interposer [0112] (fig. 3, 332) that is located between/beneath a substrate (1005, 1066) (305) and a chip carrier (not illustrated).
[0112] [0046-0047] 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with an interposer located between/beneath a substrate, as taught by Youngner, to use as a construction/fabrication configuration for connecting electrical connections to the substrate/ion trap for its operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881